Citation Nr: 1541859	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to March 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of January 2013 that denied the Appellant's claim for accrued benefits.  

In his March 2014 substantive appeal, the Appellant said that he was seeking burial assistance to defray funeral costs.  To the extent this may be construed as a claim for burial benefits for his mother's funeral, the Board notes that there is no provision in VA law that provides burial benefits for the surviving spouse of a deceased Veteran; such benefits are limited to the costs associated with the Veteran's burial, and the time limit for filing a claim for those benefits has long expired in this case.  See 38 C.F.R. §§ 3.1000 (2015).  Burial expenses as a potential basis for entitlement to accrued benefits will be discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case died in October 1991, and in a rating decision dated in January 1993, his surviving spouse was awarded VA Dependency and Indemnity Compensation (DIC) based on a grant of service connection for the cause of the Veteran's death.  She received monthly DIC payments until her own death in May 2012.  The Appellant, who is the son of her and the Veteran, claims entitlement to accrued benefits on the basis that the surviving spouse's check representing payment for the month of April 2012, i.e., not the month of death, but the month preceding death, was not cashed before she died.  

The RO stated that the surviving spouse received the payment for April 2012.  However, the RO has not elaborated any further nor explicitly addressed the Appellant's contention that the check for April 2012 was never negotiated.  

The Appellant states that the check for April was received May 10, 2012, but that the beneficiary died on May [redacted], 2012, before the check could be cashed.  In support of his assertion, he submitted a copy of two U.S. Treasury checks to the order of the beneficiary.  One was dated May 1, 2012, and on that check was imprinted "VA COMP FOR APR."  The other check was dated June 1, 2012, and was identified as "VA COMP FOR MAY."  The Appellant states that he hand-carried these checks to the RO after the beneficiary's death.  

However, the information currently on file does not specifically show that the check dated May 1, 2012, was returned to the RO.  According to a Payment History Inquiry Screen, there were 3 checks noted to be suspended in August 2012.  None of the check trace numbers on the suspended checks reflected the number imprinted on the check dated May 1, 2012.  The trace number on the check dated June 1, 2012, (covering May 2012) was included on the list of suspended checks.  

It cannot be ascertained from the inquiry screen whether this was an accounting adjustment, reflecting that the entitlement had ceased, or whether it represented checks that had actually been physically returned.  If the latter, it is not clear whether the list contains all returned checks, and since the RO never addressed the appellant's arguments that he returned the check, this matter must be resolved on remand.

If it is determined that the check was not negotiated, the question of whether there is a proper recipient must be addressed.  In his May 2012 claim, the Appellant indicated he was claiming as the representative of the beneficiary's estate.  In his March 2014 substantive appeal, he said he was seeking burial assistance for costs associated with the beneficiary's funeral.  

Where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned to the issuing office and canceled.  Then, the amount represented by the returned check shall be payable to certain living relatives of the beneficiary, namely, a surviving spouse, child (under the age of 19, or 24 if attending school), or parent, up to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a) (2015).  

If any or all of the amount on the check is not paid in is manner, the remainder shall be paid to the estate of the deceased payee, provided that the estate, including the amount paid under this paragraph, will not will not revert to the state because there is no one eligible to inherit it.  38 C.F.R. § 3.1003(b) (2015).  Payment under this section is not limited to the expenses of last sickness and/or burial.  

It appears in this case that if it cannot be shown that the check was cashed, that the most likely recipient would be the estate.  In the event it becomes necessary, this must be resolved by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the appellant's DIC check dated May 1, 2012, and noted to be "VA COMP FOR APR," was negotiated.  See the copy of the check, received October 19, 2012, for the trace number.  Then, depending on the result, take the appropriate action below:

   a.  If there is verification that the check was negotiated, advise the Appellant of the fact, along with copies of all relevant information verifying the negotiation of the check.  Provide him an opportunity to respond before readjudicating the claim.  Then, review the claim, and if adverse to the Appellant, provide him with a supplemental statement of the case, and give him an opportunity for response before the claim is returned to the Board.

   b.  If the negotiation of the check cannot be verified, assume it was not cashed, and make necessary arrangements for payment to the appropriate individual or (most likely) to the beneficiary's estate, as indicated under 38 C.F.R. § 3.1003 (2015).  Advise the appellant of these actions, and provides him with an opportunity for response.  Inform him that unless he disagrees with the outcome, i.e., the beneficiary, the case will not be returned to the Board.  In this regard, he claimed the benefit as the representative of the estate, so if the estate is awarded the benefit, it will be assumed to be a complete grant of the benefit sought.  Only if necessary based on his response, furnish a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




